                                                                      Electronically Filed - Greene - July 23, 2020 - 10:26 AM
                                                       2031-CC00888




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 1 of 15
                                                                 Electronically Filed - Greene - July 23, 2020 - 10:26 AM




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 2 of 15
                                                                 Electronically Filed - Greene - July 23, 2020 - 10:26 AM




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 3 of 15
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2031-CC00888
MICHAEL J CORDONNIER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
STEPHEN CAULFIELD                                               DANIEL PATRICK MOLLOY
                                                                3271 EAST BATTLEFIELD
                                                                SUITE 350
                                                          vs.   SPRINGFIELD, MO 65804
Defendant/Respondent:                                           Court Address:
TEXAS ROADHOUSE HOLDINGS LLC                                    JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Pers Injury-Other                                            SPRINGFIELD, MO 65802                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: TEXAS ROADHOUSE HOLDINGS LLC
                            Alias:
 R/A CSC-LAWYERS INC SERVICE
 221 BOLIVAR ST
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You         are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                  07/28/2020                                 /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                      Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-1597
                                                           1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                        Case 6:20-cv-03278-RK Document 1-2 Filed  09/03/20      Page 4 of 15
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                        Electronically Filed - Greene - August 31, 2020 - 02:47 PM
                     IN THE CIRCUIT COURT OF GREENE COUNTY
                                STATE OF MISSOURI

STEPHEN CAULFIELD,            )
                              )
     Plaintiff,               )
                              )                       Cause No.: 2031-CC00888
v.                            )
                              )                       Division: I
TEXAS ROADHOUSE HOLDINGS, LLC )
                              )                       JURY TRIAL DEMANDED
     Defendant.               )

                                  ENTRY OF APPEARANCE

       COME NOW John P. Kemppainen, Jr. and Rynearson, Suess, Schnurbusch & Champion,

LLC, and hereby enter their appearance on behalf of Defendant Texas Roadhouse Holdings,

LLC in the instant case.



                                              RYNEARSON, SUESS, SCHNURBUSCH
                                              & CHAMPION, LLC

                                              BY /s/ John P. Kemppainen, Jr.
                                                John P. Kemppainen, Jr.      #42461
                                                Jennifer L. Woulfe           #64252
                                                Attorneys for Defendant.
                                                500 N. Broadway, Suite 1550
                                                St. Louis, MO 63102
                                                314-421-4430/314-421-4431 (FAX)
                                                jkemppainen@rssclaw.com
                                                jwoulfe@rssclaw.com


                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was filed and served via the Court’s electronic filing system on
August 31, 2020 upon all attorneys of record. Pursuant to Rule 55.03(a), the undersigned
certifies that he has signed the original of this pleading and maintains said original at his office.


                                                   /s/ John P. Kemppainen, Jr.



                                   Page 1 of 1
                                 2031-CC00888
         Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 5 of 15
                                                                                                         Electronically Filed - Greene - August 31, 2020 - 02:51 PM
                       IN THE CIRCUIT COURT OF GREENE COUNTY
                                  STATE OF MISSOURI

STEPHEN CAULFIELD,            )
                              )
     Plaintiff,               )
                              )                       Cause No.: 2031-CC00888
v.                            )
                              )                       Division: I
TEXAS ROADHOUSE HOLDINGS, LLC )
                              )                       JURY TRIAL DEMANDED
     Defendant.               )

                                  ENTRY OF APPEARANCE

        COMES NOW Jennifer L. Woulfe of Rynearson, Suess, Schnurbusch & Champion,

LLC, and hereby enters her appearance on behalf of Defendant Texas Roadhouse Holdings, LLC

in the instant case.



                                               RYNEARSON, SUESS, SCHNURBUSCH
                                               & CHAMPION, LLC

                                               BY /s/ Jennifer L. Woulfe
                                                 John P. Kemppainen, Jr.     #42461
                                                 Jennifer L. Woulfe           #64252
                                                 Attorneys for Defendant.
                                                 500 N. Broadway, Suite 1550
                                                 St. Louis, MO 63102
                                                 314-421-4430/314-421-4431 (FAX)
                                                 jkemppainen@rssclaw.com
                                                 jwoulfe@rssclaw.com


                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was filed and served via the Court’s electronic filing system on
August 31, 2020 upon all attorneys of record. Pursuant to Rule 55.03(a), the undersigned
certifies that she has signed the original of this pleading and maintains said original at her office.


                                                    /s/ Jennifer L. Woulfe



                                    Page 1 of 2
                                  2031-CC00888
          Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 6 of 15
                                                                 Electronically Filed - Greene - August 31, 2020 - 02:51 PM




                          Page 2 of 2
                        2031-CC00888
Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 7 of 15
                                                                                                    Electronically Filed - Greene - August 31, 2020 - 02:47 PM
                      IN THE CIRCUIT COURT OF GREENE COUNTY
                                 STATE OF MISSOURI

STEPHEN CAULFIELD,            )
                              )
     Plaintiff,               )
                              )                        Cause No.: 2031-CC00888
v.                            )
                              )                        Division: I
TEXAS ROADHOUSE HOLDINGS, LLC )
                              )                        JURY TRIAL DEMANDED
     Defendant.               )

             ANSWER OF DEFENDANT TEXAS ROADHOUSE HOLDINGS, LLC
                           TO PLAINTIFF’S PETITION

        COMES NOW Defendant Texas Roadhouse Holdings, LLC, by and through counsel, and

for its Answer to Plaintiff Stephen Caulfield’s Petition, states as follows:

        1.       This paragraph of Plaintiff’s Petition states a legal conclusion to which no

response is required. To the extent a response may be required, this Defendant denies the

allegations contained in this paragraph of Plaintiff’s Petition.

        2.       This Defendant admits that on March 28, 2019, it operated a Texas Roadhouse

restaurant located at 255 E. Monastery St., Springfield, MO. It denies each and every other

allegation contained in this paragraph of Plaintiff’s Petition not specifically admitted herein.

        3.       This Defendant has insufficient information to admit or deny the allegations

contained in this paragraph of Plaintiff’s Petition and therefore denies them.

        4.       This Defendant denies the allegations contained in this paragraph of Plaintiff’s

Petition.

        5.       This Defendant denies the allegations contained in this paragraph of Plaintiff’s

Petition.




                                       Page 1 of 4
                                     2031-CC00888
             Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 8 of 15
                                                                                                        Electronically Filed - Greene - August 31, 2020 - 02:47 PM
        6.       This Defendant denies the allegations contained in this paragraph of Plaintiff’s

Petition.

        7.       This Defendant denies the allegations contained in this paragraph of Plaintiff’s

Petition, including all subparts.

        8.       This Defendant denies the allegations contained in this paragraph of Plaintiff’s

Petition, including all subparts.

                AFFIRMATIVE DEFENSES APPLICABLE TO ALL COUNTS

        1.       For its affirmative defense, this Defendant states Plaintiff’s Petition and cause of

action fails to state a claim for which relief can be granted.

        2.       For its further affirmative defense, this Defendant states hypothetically and in the

alternative, without admitting any allegations contained in Plaintiff’s Petition, and while

continuing to deny the same, that should a verdict be entered in favor of Plaintiff, then that

verdict must be reduced to the extent Plaintiff’s own negligence caused or contributed to cause

his damages, if any; such negligence consisting of one or more of the follows:

                 a.     Plaintiff failed to keep a careful lookout;
                 b.     Plaintiff failed to appreciate an open and obvious condition;
                 c.     Plaintiff was aware of the risk described in his Petition and
                        proceeded in the face of said risk, thereby assuming the risk of
                        injury;
                 d.     Plaintiff himself caused the condition complained of in his
                        Petition;
                 e.     Plaintiff’s fall was caused by his own body movements; and
                 f.     Plaintiff failed to mitigate his damages.

        3.       For its further affirmative defense, this Defendant states hypothetically and in the

alternative, without admitting any allegations contained in Plaintiff’s Petition, and while

continuing to deny the same, that Plaintiff’s damages were caused by the independent acts of

third parties over whom this Defendant had no control or right of control and whose actions



                                       Page 2 of 4
                                     2031-CC00888
             Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 9 of 15
                                                                                                      Electronically Filed - Greene - August 31, 2020 - 02:47 PM
constituted an intervening and superseding cause of Plaintiff’s damages such that any negligence

on the part of this Defendant was not the proximate cause of Plaintiff’s damages, and therefore

Plaintiff’s claims against this Defendant are barred.

       4.      For its further affirmative defense, this Defendant states hypothetically and in the

alternative, without admitting any allegations contained in Plaintiff’s Petition, and while

continuing to deny the same, that the condition complained of in Plaintiff’s Petition constituted

an open and obvious condition such that Plaintiff knew or should have known of said condition

and as such, Plaintiff’s claims against this Defendant are barred.

       5.      For its further affirmative defense, this Defendant states hypothetically and in the

alternative, without admitting any allegations contained in Plaintiff’s Petition, and while

continuing to deny the same, that Plaintiff was aware of and appreciated the risk complained of

in his Petition and proceeded in the face of said risk, thereby assuming the risk of injury and

barring recovery from this Defendant.

       6.      This Defendant hereby demands a trial by jury.

       WHEREFORE, Defendant Texas Roadhouse Holdings, LLC respectfully requests to be

dismissed hence, together with its proper costs, and for whatever other and further relief the

Court deems just and proper under the circumstances.

                                              RYNEARSON, SUESS, SCHNURBUSCH
                                              & CHAMPION, LLC

                                              BY /s/ John P. Kemppainen, Jr.
                                                John P. Kemppainen, Jr.      #42461
                                                Jennifer L. Woulfe           #64252
                                                Attorneys for Defendant.
                                                500 N. Broadway, Suite 1550
                                                St. Louis, MO 63102
                                                314-421-4430/314-421-4431 (FAX)
                                                jkemppainen@rssclaw.com
                                                jwoulfe@rssclaw.com

                                  Page 3 of 4
                                2031-CC00888
        Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 10 of 15
                                                                                                        Electronically Filed - Greene - August 31, 2020 - 02:47 PM
                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was filed and served via the Court’s electronic filing system on
August 31, 2020 upon all attorneys of record. Pursuant to Rule 55.03(a), the undersigned
certifies that he has signed the original of this pleading and maintains said original at his office.


                                                   /s/ John P. Kemppainen, Jr.




                                  Page 4 of 4
                                2031-CC00888
        Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 11 of 15
                                                                                                         Electronically Filed - Greene - August 31, 2020 - 02:51 PM
                     IN THE CIRCUIT COURT OF GREENE COUNTY
                                STATE OF MISSOURI

STEPHEN CAULFIELD,            )
                              )
     Plaintiff,               )
                              )                       Cause No.: 2031-CC00888
v.                            )
                              )                       Division: I
TEXAS ROADHOUSE HOLDINGS, LLC )
                              )                       JURY TRIAL DEMANDED
     Defendant.               )

                                 CERTIFICATE OF SERVICE

       COMES NOW the undersigned and hereby certifies that Defendant, Texas Roadhouse

Holdings, LLC, served its Request for Admissions on August 31, 2020 via First Class U.S. Mail,

postage prepaid, upon counsel for Plaintiff, Daniel Molloy, Aaron Sachs & Associates, PC, 3271

E. Battlefield, Suite 350, Springfield, MO 65804, with a Word version served via e-mail at:

Daniel@autoinjury.com.

                                               RYNEARSON, SUESS, SCHNURBUSCH
                                               & CHAMPION, LLC

                                               BY /s/ Jennifer L. Woulfe
                                                 John P. Kemppainen, Jr.     #42461
                                                 Jennifer L. Woulfe           #64252
                                                 Attorneys for Defendant.
                                                 500 N. Broadway, Suite 1550
                                                 St. Louis, MO 63102
                                                 314-421-4430/314-421-4431 (FAX)
                                                 jkemppainen@rssclaw.com
                                                 jwoulfe@rssclaw.com

                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was filed and served via the Court’s electronic filing system on
August 31, 2020 upon all attorneys of record. Pursuant to Rule 55.03(a), the undersigned
certifies that she has signed the original of this pleading and maintains said original at her office.

                                                    /s/ Jennifer L. Woulfe


                                   Page 1 of 1
                                 2031-CC00888
         Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 12 of 15
                                                                  Electronically Filed - Greene - September 01, 2020 - 10:58 AM




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 13 of 15
                                                                  Electronically Filed - Greene - September 01, 2020 - 10:58 AM




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 14 of 15
                                                                  Electronically Filed - Greene - September 01, 2020 - 10:58 AM




Case 6:20-cv-03278-RK Document 1-2 Filed 09/03/20 Page 15 of 15
